DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/22/2020 have been fully considered but they are not persuasive. 
Applicant argues that “it is not necessary to describe details of the operation of the soft serve machine with handle or to explain further the operation of the second actuation action.” These remarks do not satisfy the written description requirement; "[t]he description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention." Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1405-06 (Fed. Cir. 1997).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000). MPEP § 2161.01. Applicant has not provided sufficient detail, and the rejection under 112, first paragraph is maintained. 
Applicant argues that the handle of Gerber is not adapted to a first and second actuation. However, it has been held that the recitation that an element is “adapted to” perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138. .
Drawings
The drawings were received on 10/22/2020.  These drawings are acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  Claim 1 along with the rest of the set contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Applicant’s specification is silent as to how the Applicant’s present frozen confectionary dispenser and particulate material 
Claims 2-13 are rejected for their incorporation of the above through their dependency of claim 1. 
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gerber (US Patent No. 7,665,398).
Re: Claim 1, Gerber discloses the claimed invention including apparatus for dispensing frozen confectionery (11, 18) comprising particulate material (Fig. 20), the apparatus comprising a frozen confectionery dispenser (11), a particulate material dispenser (18), and a handle means (16); wherein the handle means is adapted to provide a first actuation action for activation of the frozen confectionery dispenser (Col. 9, lines 5-7, handle manually pulls plunger up allowing frozen confection to flow into 103 as evidenced with the automatic operation described in embodiment 24-36, col. 17, lines 49-53, plunger pulled up allowing flow) and a second actuation action (82, 76) for activation of the particulate material dispenser, wherein the first and second actuation actions are independent of each other (Col. 9, lines 8-11, closing of the switch is a second independent action regardless of whether the handle initializes it, further, Col. 9, lines 28-55, Applicant can press a button to select no particulate, a certain particulate, delayed particulate, or a certain amount of particulate).
Re: Claim 2-3, Gerber discloses the claimed invention including the first actuation action comprises translation of the handle means from an upper to a lower position (Col. 9, lines 5-7, pulls down).
Re: Claim 4, Gerber discloses the claimed invention including the second actuation action comprises pressing a switch or button (Col. 9, lines 28-55, Applicant can press a button to select no particulate, a certain particulate, delayed particulate, or a certain amount of particulate).
Re: Claim 5, Gerber discloses the claimed invention including the handle means comprises a region which is grippable by a single human hand so that the single human hand is capable of carrying out both the first and second actuations actions independently of each other (Fig. 20, a single hand may press a button on panel 76 and pull handle).
Re: Claim 6, Gerber discloses the claimed invention including the first and or the second actuation action is gradual, wherein the greater the extent of the first and or the second actuation action is carried out the greater the rate of dispensing of frozen confectionery material and/or particulate material (Col. 9, lines 28-55, the more the button is pressed on the panel the more particulate, the further the handle is pulled down the more frozen confection).
Re: Claim 7, Gerber discloses the claimed invention including the particulate material dispenser comprises a chamber (94M, 97) having an open exit, wherein the chamber is adapted to be rotatable in use such that the open exit (94b) follows a pathway having both an upper region (94H, 97A) and a lower region (94L, 97B) (Fig. 2B, 9), and arranged to pass through the lower region at a non-zero speed a plurality of 
Re: Claim 8, Gerber discloses the claimed invention including the rotation of the chamber is provided by a motor (79) (Fig. 2B, Col. 9, lines 23-25, motor).
Re: Claim 9, Gerber discloses the claimed invention including the switch or button actuates the motor (Col. 9, lines 23-26, switch activates motor).
Re: Claim 11, Gerber discloses the claimed invention including is adapted to fix the speed of rotation at a substantially constant value whilst the open exit passes through the lower region (Col. 7, lines 60-64, has at least one set rate).
Claims 10, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerber (US Patent No. 7,665,398).
Re: Claim 10, Gerber discloses the claimed invention including the second actuation action comprises pressing a switch or a button (Col. 9, lines 23-26, switch activates device) except for expressly stating that the switch or button allows variation in the speed of rotation of the chamber in use. However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to allow adjustable rotation speed, since it has been held that adjustability, where needed, is not a patentable advance, and involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954) 
Re: Claim 12, Gerber discloses the claimed invention except for the relative size. However, it would have been obvious to one having ordinary skill in the art at the time of Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).
Re: Claim 13, Gerber discloses the claimed invention except for the relative size. However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to allow the device to fit inside a cuboid container having a volume of no greater than 0.1m3, since it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754